IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :        NO. 854
                                           :
AMENDMENT OF RULE 201 OF THE               :        SUPREME COURT RULES
PENNSYLVANIA BAR ADMISSION                 :
RULES                                      :        DOCKET




                                        ORDER

PER CURIAM

       AND NOW, this 29th day of October, 2020, upon the recommendation of the Board
of Law Examiners of the Supreme Court of Pennsylvania, the proposal having been
published for comment in the Pennsylvania Bulletin, 50 Pa.B. 2631 (May 23, 2020), in the
context of the corresponding amendments to the Pennsylvania Rules of Disciplinary
Enforcement:

        IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania, that Rule 201 of the Pennsylvania Bar Admission Rules is amended as set
forth in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in thirty (30) days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.